Citation Nr: 0610335	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.     04-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to service connection for a claimed left eye 
disorder.  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel



INTRODUCTION

The veteran served in the U.S. Naval Reserve from December 
14, 1962 to February 26, 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO.  

The veteran testified at a hearing before a Decision Review 
Officer in May 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

The veteran contends that he sustained a left eye injury 
while on active duty and suffered a complete loss of vision 
in his eye.  

At the May 2004 hearing, the veteran stated that he injured 
his left eye during active duty for training when he was 
stationed at the South Weymouth, Massachusetts Naval Air 
Station for his two-week long summer training drills.  He 
believes that this training began on either July 13 or 14, 
1962.  

The veteran testified that he was given liberty for the 
weekend until Sunday evening.  On Friday, July 20, 1962, 
while at the driving range, he report being struck on the 
left side of his face by a golf club.  

The veteran was taken to Massachusetts General Hospital where 
he underwent surgery.  He remained at the hospital until July 
31, 1962.  The veteran stated that he had complete loss of 
vision in his left eye as a result of the injury.  

The submitted private medical records show that the veteran 
was diagnosed with lacerations of his left orbit with 
fractures of upper and lower aspects of the orbit with severe 
damage to his left eye.  On July 23, 1962, he underwent 
surgery for reduction of orbital fractures.  

There are no service medical records for the veteran's eye 
injury of July 20, 1962.  However, On November 3, 1962, the 
veteran was examined and found not physically qualified for 
retention or active duty in the Naval Reserve due to the 
residuals of his eye trauma.  

Additionally, a memorandum of November 7, 1962 indicates that 
the veteran suffered a severe left eye contusion on July 20, 
1962 that resulted in a traumatic cataract, a choroidal tear 
and partial avulsion of the left nerve that resulted in 
considerable limitation of the temporal half of the left 
visual field.  The veteran was noted to require a cataract 
extraction.  

The veteran was honorably discharged on February 23, 1963 
from the Reserve as he was not physically qualified.  

The veteran did also undergo an examination on June 4, 1962 
for the purpose of his 14 days of annual training duty.  
However, there is no documented evidence of when this 
particular training occurred.  

Additionally, the Record of Naval Reserve Service indicates 
that from July 1, 1962 to September 30, 1962, he completed a 
total of 13 drills, 12 correspondence courses and earned a 
total of 25 points.  These values were the highest for any 
period covered during his Naval Reserve Service and tend to 
support the veteran's testimony that he was at summer 
encampment during this time.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send a letter to the 
veteran and his representative requesting 
that the veteran provide any specific 
information concerning his left eye 
injury, to include dates, location of 
injury, and location of hospitalization, 
and if necessary, authorization to enable 
the RO to obtain any additional pertinent 
evidence not currently of record.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession.  

2.  The RO should attempt to obtain the 
veteran's Naval Reserve Service dates, 
including dates of all active duty from 
training and summer camps, from the NRA 
VS Squadron 912, U.S. Naval Air Station, 
South Weymouth Massachusetts, the Adajunt 
General of Massachusetts and from all 
other likely sources for the dates of 
January 1962 to February 1963, where the 
veteran allegedly participated in two 
week-long summer training drills.  The RO 
should document all attempts made to 
obtain these records.  If the records are 
not available, the RO should indicate 
that they are not available.  

3.  The veteran also should be afforded a 
VA examination in order to determine the 
nature and likely etiology of the claimed 
left eye disorder.  The claims folder 
should be available to the examiner for 
review in conjunction with the 
examination.  After a review of the 
record and completion of examination, the 
examiner should indicate whether it is as 
likely as not that the veteran's current 
left eye disability is the result of the 
claimed July 1962 injury.  The reasons 
and bases for this opinion should be 
included.   

4.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought is not granted, the veteran should 
be provided with a supplemental statement 
of the case, and an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

